PER CURIAM.
See Busby v. State, 894 So.2d 88, 95 (Fla.2004) (stating “[i]t is within a trial court’s province to determine whether a challenge for cause is proper, and a trial court’s determination of juror competency will not be overturned absent manifest error”) (quoting Fernandez v. State, 730 So.2d 277, 281 (Fla.1999)); Johnson v. State, 660 So.2d 637, 644 (Fla.1995) (stating- “[o]n this question [determining juror competency], the trial court is in the best position to observe the attitude and demeanor of the juror and to gauge the quality of the juror’s responses. If there is competent record support for the trial court’s conclusions regarding rehabilitation, the appellate courts of this state will not reverse the determination on appeal based on a cold record”).
AFFIRMED.
GRIFFIN, THOMPSON and ORFINGER, JJ., concur.